 1
     MITCHELL D. GLINER,ESQ.
     Nevada Bar #003419
 2
     3017 West Charleston Blvd.,#95
 3   Las Vegas, NV 89102
     (702)870-8700
 4
     (702)870-0034 Fax
 5
     Attorney for Plaintiff
     meliner@glinerlaw.com
 6

                                  UNITED STATES DISTRICT COURT
 1
                                         DISTRICT OF NEVADA
 8
     TETYANA SERHIYENKO-LEMAY
 9

            Plaintiff,
10
                                                                  No. 2:19-cv-00405-JCM-GWF
     vs.
11


12   MONTEREY FINANCIAL SERVICES LLC
     dba MONTEREY COLLECTION SERVICES
13


14          Defendant.

15

                         STIPULATION AND ORDER TO EXTEND THE TIME
16


17                  THROUGH MONDAY,MAY 13,2019 FOR PLAINTIFF TO

18
                         RESPOND TO DEFENDANT'S MOTION TO DISMISS
19
                                              (First Request]
20

            This Stipulation is filed pursuant to LR lA 6-1 and 6-2. Plaintiff filed this action on
21

     March 8,2019. On April 22,2019 Defendant filed its pending Motion to Dismiss [#10].
22

            Plaintiffs response is due May 6,2019. The parties stipulate to a one(1)week extension
23


24
     through May 13,2019.

25   ///

26   ///

27   ///

28   ///
May 6, 2019
